Citation Nr: 0927784	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  96-37 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), prior to December 31, 
2008.  

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
from December 31, 2008. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1968, and from June 1969 to October 1969.

These matters come before the Board of Veterans' Appeals 
(Board), on appeal from a January 1996 rating decision in 
which the RO, inter alia, denied an increased rating for 
PTSD.  The Veteran filed a notice of disagreement (NOD) June 
1996 and the RO issued a statement of the case (SOC) in 
August 1996.  The Veteran filed a substantive appeal in 
September 1996.

The Veteran testified during two hearings on appeal: before 
RO personnel in March 1997; and before undersigned Veterans 
Law Judge, at the RO, in June 2005.  Transcripts of both 
hearings are of record. 

In November 2005, the Board remanded the claim on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development and adjudication 
of the claim.  After accomplishing for further action,  the 
AMC  increased the rating for PTSD to 70 percent, effective 
December 31, 2008,  but denied a rating in excess of 70 
percent (as reflected in a March 2009 rating decision and 
March 2009 supplemental SOC (SSOC)),.  As higher ratings for 
the service connected PTSD are available before and after 
December 31, 2008, and the Veteran is presumed to seek the 
maximum available benefit for a disability, the Board has 
characterized the appeal involving the Veteran's PTSD as 
encompassing the two matters set forth on the title page.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993). 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the period prior to December 31, 2008, the Veteran's 
PTSD was manifested by chronic sleep disturbance, nightmares, 
flashbacks, irritability, tearfulness, marked anhendonia, 
profound anxiety and increased startle response, intermittent 
and paroxysmal passive suicidality, spells of depression, a 
dysphoric and anxious mood, a mood congruent affect, severe 
panic attacks, intrusive recollections, inappropriate 
appearance and hygiene, and problems with concentration and 
memory; collectively, these symptoms suggest occupational and 
social impairment with deficiencies in most areas.

3.  Since December 31, 2008, the Veteran's PTSD has been 
manifested, primarily, by anxiety, a depressed and anxious 
mood, anxious and mildly constricted affect, flashbacks, 
intrusive thoughts, sleep impairment, nightmares, 
hypervigilance, anger, exaggerated startle response, suicidal 
thoughts, demonstrative memory and cognitive impairment, 
difficulty in adapting to stressful circumstances, 
irritability, diminished interest or participation in 
activities, decreased self care, panic attacks, and major 
impairment in social functioning; these symptoms are 
indicative of no more than occupational and social impairment 
with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for a 70 percent rating for PTSD, for the period 
prior to December 31, 2008, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, the United States Court of Appeals for 
Veterans Claims (Court) has held that, in rating cases, VA 
must notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a November 2008 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating for 
PTSD, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
would be obtained by VA.  The November 2008 letter also 
notified the Veteran that he could send VA information that 
pertained to his claim and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

As regards the requirements of Vazquez- Flores, the Board 
finds that the November 2008 notice letter, which informed 
the Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating and explained 
how disability ratings are determined, and the August 1996 
SOC  setting forth  the criteria for higher ratings for PTSD 
(which suffices, in part, for Dingess/Hartman), also, 
satisfies the notice requirements of Vazquez-Flores. 

However, to whatever extent the above-described notice is 
does not fully comply with the VCAA's notification 
requirements as explained in that decision, the Veteran is 
not shown to be prejudiced by any such error or omission.  
The Veteran and his representative's written statements and 
the Veteran's statements during the June 2005 hearing have 
demonstrated an awareness of what is needed to substantiate 
the claim for increase.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  Consequently, any error or omission 
in this regard was cured by actual knowledge on the part of 
the appellant.  Id.. 

The Board further notes that the timing of the above-
described notice is not shown to prejudice the Veteran.  
After issuance of such notice, and opportunity for the 
Veteran to respond, the March 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, Social Security Administration 
(SSA) records, and the reports of May 1991, December 1995, 
March 2004 and December 2008 VA examinations.  Also of record 
and considered in connection with the appeal is the 
transcript of the Veteran's RO and Board hearings, along with 
various written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The RO's 
action in the appeal reflects the possibility that different 
ratings may be warranted for different time periods; hence he 
Board. 

The RO assigned the ratings for the Veteran's PTSD under 
Diagnostic Code 9411.  However, the actual criteria for 
evaluating psychiatric impairment other than eating disorders 
are set forth in a General Rating Formula.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign a rating solely on 
the basis of social impairment.  38 C.F.R. § 4.126.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) contains a Global Assessment of Functioning (GAF) scale.  
The scores ranging between zero and 100 represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2008).

A.  Period prior to December 31, 2008

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that for the period prior to December 31, 2008, a 
70 percent rating but no higher for PTSD is warranted. 

Pertinent to the Veteran's claim for increased rating for 
PTSD that culminated in the current appeal, in an October 
1995 letter, the Veteran's doctor reported that he had been 
treating the Veteran on a monthly basis since November 1994.  
The Veteran presented with significant symptoms of 
irritability, tearfulness, marked anhendonia, profound 
anxiety and increased startle response, intermittent and 
paroxysmal passive suicidality and significant sleep 
disturbances all exacerbated by his chronic pain and 
discomfort.  It was noted that the Veteran's inability to 
function in gainful employment, be a father or be more active 
had profoundly impacted his psychiatric symptomatology.


During a December 1995 VA examination, the Veteran reported 
that he experienced nightmares, spells of depression, 
nervousness and crying.  The examiner stated that the Veteran 
was obviously depressed, tremulous and quivering from time to 
time.  His thought processes were normal and there were no 
delusional or hallucinatory elements.  His mood was 
depressed.  His sensorium was intact.  

In a June 1996 letter, a private physician reported that the 
Veteran could neither focus nor maintain attention or 
concentration for an appreciable amount of time.  It was 
indicated that, this, along with his debilitating physical 
difficulties rendered any gainful employment unattainable.

In a January 1997 letter, a private physician  indicated  
that the Veteran's chronic physical and emotional 
disabilities have had a profoundly negative impact on the 
Veteran's family.

During a January 1999 VA examination, the Veteran reported 
that he was currently in his second marriage and had been 
married for 18 years.  He experienced nightmares and 
flashbacks.  His mood was dysphoric and anxious.  His affect 
was mood congruent.  He denied any suicidal or homicidal 
ideation or visual hallucinations.  He admitted to hearing 
voices.  No delusions were perceived.  He became paranoid 
when in crowds and had severe panic attacks 3 to 4 times a 
week.  His short term and long term memory was not impaired.  
His immediate memory was mildly impaired due to his decreased 
attention and concentration.  His judgment and insight were 
fair.  A GAF of 30 was assigned.

On March 2004 VA examination, the Veteran reported sleeping 
difficulties, nightmares and intrusive recollections of war 
in Vietnam.  The examiner noted that his ability to perform 
daily functions during remission/partial remission was poor.  
It was also indicated that, since he developed his mental 
condition, there have been major changes in his daily 
activities and major social function changes such as fears of 
going out to restaurants.  He was not presently working and 
had not worked for 22 years as he was laid off due to back 
surgery.  Orientation was within normal limits but appearance 
and hygiene were not appropriate and show signs of neglect.  
Affect and mood were abnormal with depressed mood, although 
depression did not affect his ability to function 
independently and effectively.  There was no delusion history 
present.  Obsessional rituals were absent.  Thought process 
was appropriate, judgment was not impaired, abstract thinking 
was normal and memory was within normal limits.  Suicidal and 
homicidal ideation was absent.  A GAF score of 52 was 
assigned.  The examiner opined  that mentally, the Veteran 
did not have difficulty performing activities of daily 
living.  He was able to establish and maintain effective work 
relationships and appeared to pose no danger of injury to 
himself or others. 

The pertinent evidence reflects that, during the period prior 
to December 31, 2008, the Veteran's psychiatric 
symptomatology included chronic sleep disturbance, 
nightmares, flashbacks, irritability, tearfulness, marked 
anhendonia, profound anxiety and increased startle response, 
intermittent and paroxysmal passive suicidality, spells of 
depression, a dysphoric and anxious mood, a mood congruent 
affect, severe panic attacks, intrusive recollections, 
inappropriate appearance and hygiene and problems with 
concentration and memory.  The Board finds that, 
collectively, these symptoms are suggestive of occupational 
and social impairment with efficiencies in most areas, such 
as work, family relationships, judgment, thinking or mood-
the  level of impairment contemplated in the next higher, 70 
percent, rating for psychiatric disabilities.  Given that, 
and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that, for the period in question, the 
criteria for the next higher 70 percent rating are met.

In reaching the decision to award a 70 percent rating for the 
Veteran's PTSD for the period prior to December 31, 2008, the 
Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Board emphasizes, however, that at no point during the 
pertinent period prior to December 31, 2008 did the Veteran's 
psychiatric symptomatology meet the criteria for the maximum, 
100 percent, rating.  As noted above, a 100 percent rating 
requires total occupational and social impairment due to 
certain symptoms; however, the Board finds that neither the 
delineated symptoms nor comparable symptoms are shown to be 
characteristic of the Veteran's PTSD.  Evidence of record 
does not indicate that the Veteran exhibited persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Indeed, 
records pertinent to this time frame indicate that the 
Veteran and his second wife had been married for 18 years; 
this is indicative of an ability to be able to be around 
other people, even if to a limited degree.  In addition, the 
Veteran was not found to have short term or long term memory 
impairment.  Moreover, as noted by the March 2004 examiner, 
the Veteran did not have difficulty performing activities of 
daily living.  As such, the psychiatric symptoms shown do not 
support the assignment of the maximum, 100 percent rating for 
the period prior to December 31, 2008.

The Board notes the assigned GAF score of 30 in January 1999 
is indicative of some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  However, as stated above, the Veteran 
exhibited none of the symptoms typically associated with a 
100 percent rating and the record does not reflect total 
impairment.  Moreover, while gainful employment had been 
found to be unattainable for the Veteran, the Board notes 
that the Veteran had been found totally disabled as a result 
of his severe problems with his non-service connected low 
back disability.  Accordingly, despite the assigned GAF score 
of 30, the medical evidence does not demonstrate that the 
criteria for the maximum 100 percent rating for PTSD.  

For all the foregoing reasons, the Board finds that, for the 
period prior to December 31, 2008; the criteria for a 70 
percent but no higher rating for PTSD have been met. 

B.  Period since December 31, 2008

After a careful review of the pertinent medical evidence in 
light of the above-noted criteria, the Board finds that, 
since December 31, 2008, the symptoms associated with the 
Veteran's PTSD have worsened somewhat, but, overall, have 
continued to be consistent with the criteria for no more than 
the assigned 70 percent rating. 

During a December 2008 VA examination, the Veteran reported 
having one friend with whom  he stayed in contact..  He 
indicated that he had intrusive memories of Vietnam.  He 
stated that irritability and anger had sometimes been an 
issue for him.  He had frequent anxiety and panic attacks 
that happened 4 to 5 times a week.  He reported a history of 
attempting suicide 8 or 9 times in the remote past.  

On examination, the Veteran was alert and oriented to person 
and place.  However, he seemed to have a good deal of trouble 
recalling the married aspect of his life as he was confused.  
He seemed generally clean.  His speech was in a normal rate, 
tone, rhythm and volume.  His thought was generally linear 
and logical.  He showed evidence of word finding problems at 
times.  No delusions were elicited.  He acknowledged possible 
auditory hallucinations but no visual hallucinations.  He 
denied active or suicidal thoughts.  His mood was depressed 
and anxious.  His affect was anxious and mildly constricted.  
His insight and judgment seemed fairly good.  A GAF of 48 was 
assigned.  

The examiner noted  that the Veteran had recurrent 
nightmares, flashbacks and intrusive memories.  He avoided 
thinking about his stressor, felt detached from others and 
had diminished participation in significant activities.  He 
showed evidence of hyperarousal with sleep trouble, 
hypervigilance, anger outbursts and exaggerated startle 
response.  The examiner noticed some evidence of potential 
early dementia.  The examiner reported that the Veteran 
essentially never left home and did not always attend to his 
hygiene in a timely manner.  The Veteran described some 
relationship trouble with his spouse and children due to 
outbursts of anger or an inability to engage in normal social 
behavior.  However, he was able to take care of many 
household chores.  The examiner found that the Veteran's PTSD 
resulted in deficiencies in most of the areas of work, family 
relationships, judging, thinking and mood.

Since December 31, 2008, the medical evidence reflects that 
the Veteran's PTSD has been manifested, primarily, by 
anxiety, a depressed and anxious mood, anxious and mildly 
constricted affect, flashbacks, intrusive thoughts, sleep 
impairment, nightmares, hypervigilance, anger, exaggerated 
startle response, suicidal thoughts, demonstrative memory and 
cognitive impairment, difficulty in adapting to stressful 
circumstances, irritability, diminished interest or 
participation in activities, decreased self care, panic 
attacks, and major impairment in social functioning.  

While these symptoms undoubtedly suggest some worsening in 
psychiatric symptoms,  insofar as the actual rating assigned, 
these symptoms continue to be indicative of no more than 
occupational and social impairment with deficiencies in most 
areas, the level of impairment contemplated in the currently 
assigned 70 percent disability rating. 

As with the period prior to  December31, 2008, since that 
date, the Veteran has not met the criteria for a rating in 
excess of 70 percent.  As noted above, the assignment of the 
maximum 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9310-9411 (2008).  There has been  no 
evidence of gross impairment of thought process or 
communication.  His speech has been in a normal rate, tone, 
rhythm and volume.  He also has not been shown to have any 
current homicidal ideation, delusions or hallucinations, and 
has noted exhibited any grossly inappropriate behavior.  
Moreover, there has been no evidence of spatial 
disorientation.

Further, although the December 2008 VA examiner noted that 
the Veteran did not always attend to his hygiene in a timely 
manner, that examiner also noted that the Veteran's thought 
was generally linear and logical.  Although the Veteran 
appears to have experienced some difficulty in his 
relationships with his spouse and children, the record shows 
that the Veteran generally has maintained a relationship with 
his wife.  The Board also notes that the GAF scores assigned 
since December 31, 2008, alone, do not provide a basis for 
assignment of a 100 percent rating for PTSD.  During the VA 
examination of the Veteran in December 2008, the examiner 
assigned a GAF score of 48.  According to the DSM-IV, GAF 
scores between 41 and 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, and 
inability to keep a job).  Here, however, many of the actual 
symptoms noted in the DSM-IV are not shown.  In any event, 
The Board reiterates, as noted above, that, while important, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not 
dispositive of the rating issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a). 

In this case, the extent and severity of the Veteran's actual 
PTSD symptoms reported and/or shown are consistent with 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood; the level of impairment contemplated in the assigned 
70 percent rating. 

Thus, the Board finds that, since December 31, 2008, the 
Veteran's PTSD symptomatology has continued to more nearly 
approximate the criteria for the 70 percent rather than a 100 
percent rating for the period. 

C.  Conclusion

For all the foregoing reasons, the Board concludes that, 
while a 70 percent rating for PTSD is warranted for the 
period prior to December 31, 2008, no higher rating is 
warranted before or since that date.  The Board has applied 
the benefit-of-the doubt doctrine in reaching the decision to 
award a 70 percent rating prior to December 31, 2008,  but 
finds that the preponderance of the evidence is against 
assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

A 70 percent rating, for PTSD, for period prior to December 
31, 2008, is granted, subject to the legal authority 
governing the payment of VA compensation.

A rating in excess of 70 percent for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


